This Application contains 30 pages. The Exhibits begin on page 29. File No. 812- UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION APPLICATION FOR AN AMENDED ORDER PURSUANT TO SECTIONS 6(c) AND 17(b) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, FOR AN EXEMPTION FROM SECTION 17(a) AND PURSUANT TO SECTION 12(d)(1)(J) FOR AN EXEMPTION FROM SECTIONS 12(d)(1)(A) AND 12(d)(1)(B) OF THE ACT In the Matter of Virtus Opportunities Trust Virtus Investment Advisers, Inc. Communications, Notice, and Order to: Kevin J.
